Citation Nr: 0812194	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-17 446	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that denied service 
connection for back and left hip disabilities.  

In December 2004, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decisions of February 2005 and March 2007, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.

For the reasons expressed below, the issues on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
veteran when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claims on appeal has not been 
accomplished.  

In March 2007, the Board remanded this case to the RO for 
supplemental opinions from orthopedist Paul A. Steurer, M.D., 
who examined the veteran at the Cleveland VA Medical Center 
(VAMC) in November 2005.  Appellate review of the claims 
folder indicates that Dr. Steurer furnished inadequate 
supplemental opinions in May 2007, and a subsequent August 
2007 VA Contact Report indicates that he could not provide 
the opinions the Board sought.  In mid-July 2007, the VA 
notified the veteran of an examination that had been 
scheduled for him for a date in late July, but he failed to 
report for the examination.  The RO has indicated that it 
subsequently scheduled another examination for the veteran 
for a date in August 2007, and that the veteran failed to 
report for that examination, but the record does not contain 
a copy of any notice of the date and time of the August 
examination reportedly sent to the veteran by the pertinent 
VA medical facility.  

In October 2007, the veteran stated that he in fact reported 
a little late for the scheduled July 2007 examination, and 
personally reported to VAMC personnel that he was present for 
examination, but that he was never called for examination 
that day.  He stated that he was then told that he would be 
notified of another examination to be scheduled at a future 
date, but never received notice to report for any such 
examination.  He also stated that he was now willing to 
report for such examination, and that his new address was 943 
Bradford Drive, Elyria, Ohio 44035.  In the absence of 
evidence in the record that contains verification that the 
veteran was ever properly notified of date and time to report 
for the August 2007 examination, the Board finds that the RO 
should arrange for him to undergo another VA orthopedic 
examination to obtain information needed to equitably 
adjudicate the claims on appeal.  In view of Dr. Steurer's 
stated inability to furnish the medical opinions requested by 
the Board, the Board requests that the veteran be examined by 
an orthopedist other than Dr. Steurer.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of the notice of the 
date and time of the examination sent to him by the pertinent 
VAMC. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should contact the veteran at 
his new address of record (943 Bradford 
Drive, Elyria, Ohio 44035) and arrange 
for him to undergo a VA orthopedic 
examination of his back and left hip by a 
physician other than Paul A. Steurer, 
M.D.  The entire claims folder must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests, including X-rays, 
should be accomplished, and all clinical 
findings pertaining to the back and left 
hip should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render opinions for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that any currently-diagnosed 
back and left hip disability had its 
onset in service.  In arriving at these 
opinions, the examiner should review and 
address Dr. Steurer's November 2005 VA 
examination reports.  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VAMC.  

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

